733 So. 2d 600 (1999)
Prentice MARTIN, Appellant,
v.
Jerry C. HICKEY, Appellee.
No. 98-1197.
District Court of Appeal of Florida, Third District.
June 16, 1999.
Prentice Martin, in proper person.
No appearance for appellee.
Before SCHWARTZ, C.J., and FLETCHER and SHEVIN, JJ.
SCHWARTZ, Chief Judge.
After Ms. Martin had obtained a domestic violence restraining order against the appellee he secured the one on appeal against her. While we have some sympathy for the trial judge's apparent belief that it could do no harm to enter what, in effect, were mutual restraining orders, the one presently under review is not, as required, independently supported by the pertinent evidentiary requirements, see § 741.30(1)(i), Fla. Stat. (1997); Hixson v. Hixson, 698 So. 2d 639 (Fla. 4th DCA 1997), and is therefore
Reversed.